On March 5,1998, the defendant was sentenced to forty (40) years in the Montana State Prison, with fifteen (15) years suspended. The defendant is to be ineligible for parole until he completes the Criminal Thinking Errors, Moral Reconation, anger management, and chemical dependency treatment programs available at the prison; undergoes a complete mental health evaluation; and until defendant is tested for HIV and releases the results of that test to his supervising officers and to R.M.
On November 5, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Phyllis Quatman. The state was represented by Ed Corrigan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insuffi*102cient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 5th day of November, 1998.
DATED this 30th day of November, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeffrey H. Langton and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Phyllis Quatman and Ed Corrigan for representing Mr. Bartle and the State in this matter.